DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 7/6/2022 have been received and entered. Claims 1 and 7 have been amended. Claims 1-10 are pending in the application.
Applicants’ remark has been considered and it appeared persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable over the prior art of record because the prior art of record fail to teach the interrelationship performance operation as recited in the claims 1 and 7.
Regarding claims 1 and 7, none of the prior art of record teaches or suggest at least one first laser distance sensor arranged on a front side of the vehicle at a predetermined angle to a vehicle longitudinal axis and configured to emit at least one first laser beam in a direction of a first measuring point in front of the vehicle at least at the first point in time and the second point in time, and at least one laser beam length sensor that is configured to ascertain the length of the at least one laser beam and at least one associated vector of the laser beam at each of the at least first point in time and second point in time, and at least one detection device that is configured to ascertain a differential vector from the motion vector and each of the ascertain vectors of the laser beam and to form a gradient signal representing a gradient approximated by the differential vector” (claim 1); determining a differential vector from the motion vector and vectors of the laser beam ascertained at the first in time and the second point in time of at least one first laser distance sensor arranged on a front side of the vehicle at a predetermined angle to a vehicle longitudinal axis, the at least one first laser distance sensor emitting at least one first laser beam in a direction of a first measuring point in front of the vehicle at least at the first point in time and the second point in time, and ascertaining a gradient signal representing a gradient approximated by the differential vector” (claim 7). It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
The closet reference, Maryfield et al (US 20150355328) discloses geometrically known position L1, h1, b1, ꭤ of the laser distance sensor in the in the vehicle and the measured length of the beam of the laser distance sensor and measuring point at point in time, the gradient in the absolute system is calculated which used a measuring principle of the inclinometer for determining the angle relative to the absolute system (figures 1B, 2B, 3, 4, pars 0027-0029, 0034-0039), but does not expressly disclose the above features of claims 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Tsubaki (US 9832432) discloses control apparatus, image pickup apparatus, control, method, and non-transitory computer-readable storage medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865